DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set 

forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this 

application is eligible for continued examination under 37 CFR 1.114, and the fee set 

forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 

has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 

03/08/2021 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

2.	Claims 1, 3, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US PGPub 2011/0292859 A1) in view of Larsson et al. (US PGPub 2010/0330999 A1).

 	Regarding claim 1, So teaches a method performed by a terminal (“mobile station”, [0013]) in a wireless communication system, the method comprising: 
 	receiving, from a source base station, a first message for conditional handover 

 	identifying a target base station based on the at least one execution condition (“the one or more potential target base stations are determined based on MBS zone criteria”, [0013]).
However, So lacks the teaching comprising the condition being at least one execution condition, identifying a target base station based on the at least one execution condition; transmitting, to the target base station, a second message for the conditional handover, and wherein the at least one execution condition for the conditional for the conditional handover related to the each of the at least one candidate target base station is associated with a measurement for the each of the at least one candidate target base station.
In an analogous art, Larsson teaches the method comprising the condition being at least one execution condition, identifying a target base station based on the at least one execution condition (“the information about the assigned dedicated uplink resources indicates on which resources the base station of the handover candidate cell should listen so that the content received on these resources can be analyzed or evaluated. The evaluation assesses if the received user equipment transmission is coming from 
Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching comprising the condition being at least one execution condition, identifying a target base station based on the at least one execution condition; transmitting, to the target base station, a second message for the conditional handover, and wherein the at least one execution condition for the conditional for the conditional handover related to the each of the at least one candidate target base station is associated with a measurement for the each of the at least one candidate target base station, as taught by Larsson, and combine with So in order to trigger the handover procedure.   
	Regarding claim 3, So in view of Larsson further teaches the method of claim 1, wherein the identifying the target base station, comprises: identifying the target base station based on the first information and the second information (“including a list of one or more potential target base stations, the one or more potential target base stations are 

 	Regarding claim 9, So teaches a terminal (“mobile station”, [0013]), the terminal 
comprising: 
 	a transceiver (Fig. 2, item 208); and a controller (“processor or controller”, [0090]) 
configured to:  	
receive, from a source base station via the transceiver, a first message for conditional handover configuration (“transmitting a handover request message from a serving base station to a mobile station”, [0013]), the first message comprising first information on at least one candidate target base station (“including a list of one or more potential target base stations”, [0013]) and second information on at least one execution condition for a conditional handover related to each of the at least one candidate target base station (“the one or more potential target base stations are determined based on MBS zone criteria”, [0013]); and
identifying a target base station based on the at least one execution condition (“the one or more potential target base stations are determined based on MBS zone criteria”, [0013]).
However, So lacks the teaching comprising the condition being at least one execution condition, identifying a target base station based on the at least one execution condition; transmitting, to the target base station, a second message for the conditional handover, and wherein the at least one execution condition for the conditional for the conditional handover related to the each of the at least one candidate target base station is associated with a measurement for the each of the at least one candidate target base station.

Therefore, it would have been obvious before the effective filing date of the claimed invention for one having ordinary skill in the art to incorporate the teaching comprising the condition being at least one execution condition, identifying a target base station based on the at least one execution condition; transmitting, to the target base station, a second message for the conditional handover, and wherein the at least one execution condition for the conditional for the conditional handover related to the each of the at least one candidate target base station is associated with a measurement for the each of the at least one candidate target base station, as taught by Larsson, and 

 	Regarding claim 11, So in view of Larsson teaches the terminal of claim 9, wherein the controller is further configured to: determine the target base station based on the first information and the second information (“including a list of one or more potential target base stations, the one or more potential target base stations are determined based on MBS zone criteria”, [0013]).  

3.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US PGPub 2011/0292859 A1) in view of Larsson et al. (US PGPub 2010/0330999 A1), as applied to claims 1 and 9 above, and further in view of Mochizuki et al. (US PGPub 2015/0036658 A1).

 	Regarding claim 2, So in view of Larsson teaches the method of claim 1.  However, the combination lacks the teaching further comprising: receiving, from the source base station, a third message for releasing the conditional handover configuration; and releasing the conditional handover configuration.  
	In an analogous art, Mochizuki teaches the method comprising: receiving, from the source base station, a third message for releasing the conditional handover configuration and releasing the conditional handover configuration ([0809]).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate the teaching comprising receiving, from the source base station, a third message for releasing the conditional handover configuration; and releasing the conditional handover configuration, as taught by Mochizuki and 

releasing the handover configuration.  
 	Regarding claim 10, So in view of Larsson teaches the terminal as discussed.  
However, the combination lacks the teaching wherein the controller is further configured to receive, from the source base station via the transceiver, a third message for releasing the conditional handover configuration, and release the conditional handover 
configuration.  
 	In an analogous art, Mochizuki teaches the terminal wherein the controller is further configured to receive, from the source base station via the transceiver, a third message for releasing the conditional handover configuration, and release the conditional handover configuration ([0809]). 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention  to incorporate the teaching wherein the controller is further configured to receive, from the source base station via the transceiver, a third message for releasing the conditional handover configuration, and release the conditional handover configuration, as taught by Mochizuki and combine with So, as modified by Larsson in order to preserve the network resource by releasing the handover configuration.  

4.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
So et al. (US PGPub 2011/0292859 A1) in view of Larsson et al. (US PGPub 2010/0330999 A1), as applied to claims 1 and 9 above, and further in view of Dimou et al. (US PGPub 2014/0045500 A1).

	In an analogous art, Dimou teaches the method comprising:	receiving, from the source base station, a message for another handover configuration (“mobile terminal comprises a receiver and a trigger selection circuit. The receiver is configured to receive a resource control message from the source base station when a handover performance affecting parameter associated with at least one of the mobile terminal”, [0009]); and overriding the conditional handover configuration to the another handover configuration (“the source base station 100 or the mobile terminal 300 may adjust one or more values (or may default to one or more values) in such a mapping table based on current KPIs to implement handover triggers that better account for the variable network parameters, e.g., the speed of the mobile terminal”, [0036]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of So in view of Larsson and incorporate the teaching of Dimou to disclose receiving, from the source base station, a fourth message for another handover configuration; and overriding the conditional handover configuration to the another handover configuration in order to adaptively adjust the handoff trigger based on the key performance indicators.
	Regarding claim 12, So in view of Larsson teaches the terminal of claim 9.  However, the combination lacks the teaching wherein the controller is further configured 
	In an analogous art, Dimou teaches the terminal wherein the controller is further configured to: receive, from the source base station via the transceiver, a fourth message for another handover configuration (“mobile terminal comprises a receiver and a trigger selection circuit. The receiver is configured to receive a resource control message from the source base station when a handover performance affecting parameter associated with at least one of the mobile terminal”, [0009]), and override the conditional handover configuration to the another handover configuration (“the source base station 100 or the mobile terminal 300 may adjust one or more values (or may default to one or more values) in such a mapping table based on current KPIs to implement handover triggers that better account for the variable network parameters, e.g., the speed of the mobile terminal”, [0036]).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of So in view of Larsson and incorporate the teaching of Dimou to disclose receive, from the source base station via the transceiver, a fourth message for another handover configuration, and override the conditional handover configuration to the another handover configuration.

5.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US PGPub 2010/0330999 A1) in view of Hu et al. (US PGPub 


Regarding claim 5, Larsson teaches a method performed by a base station in a wireless communication system, the method comprising: transmitting, to at least one candidate target base station, a request message for requesting a conditional handover (Fig. 7, see “Handover Request” between Target eNodeB and Source eNodeB);  receiving, from the at least one candidate target base station, a request acknowledge message as a response to the request message (Fig. 7, see “Handover Request Acknowledgement” between Target eNodeB and Source eNodeB); and transmitting, to a terminal, a first message for conditional handover configuration (Fig. 7, see “RRC: RRC connection reconfiguration” message from the Source eNodeB to UE), wherein a target base station is selected among the at least one candidate target base station (“The cells 25 and 35 are referred to as handover candidate cells for the UE 40, and the UE 40 may be handed over to any of these cells depending on the circumstances and the radio communication conditions in particular”, [0032]), and the target base station satisfies the at least one execution condition (“a given so-called target eNodeB detects a PUCCH SR transmission from the UE, and then sends an indication that it has received a UE transmission from a UE for which it has been prepared to the source eNodeB”, [0083] wherein when it is determined that the target base station is determined to be prepared to the source base station, the handover criteria is fulfilled, see [0083], lines 1-2), and wherein the at least one execution condition for the conditional handover related to the each of the at least one candidate target base station is associated with a measurement for the each of the at least one 
However, Larsson lacks the teaching the wherein first message comprises first information on the at least one candidate target base station and second information on at least one execution condition for a conditional handover related to each of the at least one candidate target base station.
In an analogous art, Hu teaches the method wherein first message comprises first information on the at least one candidate target base station (“an RRC connection reconfiguration message carrying mobile control information, when the message carries the handover configuration information”, [0443], and “obtain handover configuration information of a target cell”, [0045]) and second information on at least one execution condition for a conditional handover related to each of the at least one candidate target base station (“an RRC connection reconfiguration message carrying mobile control information, when the message carries the handover configuration information and handover condition information”, [0443], and “to send the handover configuration information and handover condition information to the terminal according to the obtained handover configuration information of the target cell, where the handover condition information is used to indicate a handover condition for performing cell handover”, [0310]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching wherein first message comprises first information on the at least one candidate target base station and second information on at least one execution condition for a conditional handover related to each of the at least 
Regarding claim 13, Larsson teaches a base station, the base station (Fig. 7, Source eNodeB) comprising: a transceiver ([0024], and Fig. 3, item 110); and a controller (Fig. 3, item 132) configured to: transmit, to at least one candidate target base station via the transceiver, a request message for requesting a conditional handover (Fig. 7, see “Handover Request” between Target eNodeB and Source eNodeB), receive, from the at least one candidate target base station via the transceiver, a request acknowledge message as a response to the request message (Fig. 7, see “Handover Request Acknowledgement” between Target eNodeB and Source eNodeB), and transmit, to a terminal via the transceiver, a first message for conditional handover configuration (Fig. 7, see “RRC: RRC connection reconfiguration” message from the Source eNodeB to UE), wherein a target base station is selected among the at least one candidate target base station (“The cells 25 and 35 are referred to as handover candidate cells for the UE 40, and the UE 40 may be handed over to any of these cells depending on the circumstances and the radio communication conditions in particular”, [0032]), and the target base station satisfies the at least one execution condition (“a given so-called target eNodeB detects a PUCCH SR transmission from the UE, and then sends an indication that it has received a UE transmission from a UE for which it has been prepared to the source eNodeB”, [0083] wherein when it is determined that the target base station is determined to be prepared to the source base station, the handover criteria is fulfilled, see [0083], lines 1-2), and wherein the at least one execution condition for the conditional handover related to the each of the at least one 
However, Larsson lacks the teaching the wherein first message comprises first information on the at least one candidate target base station and second information on at least one execution condition for a conditional handover related to each of the at least one candidate target base station.
In an analogous art, Hu teaches the base station wherein first message comprises first information on the at least one candidate target base station (“an RRC connection reconfiguration message carrying mobile control information, when the message carries the handover configuration information”, [0443], and “obtain handover configuration information of a target cell”, [0045]) and second information on at least one execution condition for a conditional handover related to each of the at least one candidate target base station (“an RRC connection reconfiguration message carrying mobile control information, when the message carries the handover configuration information and handover condition information”, [0443], and “to send the handover configuration information and handover condition information to the terminal according to the obtained handover configuration information of the target cell, where the handover condition information is used to indicate a handover condition for performing cell handover”, [0310]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching wherein first message comprises first .

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US PGPub 2010/0330999 A1) in view of Hu et al. (US PGPub 2017/0086107 A1), as applied to claim 5 above in view of Kuru et al. (US PGPub 2012/0178450 A1).

 	Regarding claim 6, Larsson in view of Hu teaches the method of claim 5.  However, the combination lacks the teaching wherein the information on the at least one execution condition for the conditional handover comprises at least one of ID information of the at least one candidate target base station, measurement ID information, delta information to which a measurement configuration based on the measurement ID information is to be applied, or access stratum (AS) configuration information to be used if handover to the at least one candidate target base station has been performed.
	In an analogous art, Kuru teaches the method wherein the information on the at least one execution condition for the conditional handover comprises at least one of ID information of the at least one candidate target base station ([0076], lines 2-4), measurement ID information, delta information to which a measurement configuration based on the measurement ID information is to be applied, or access stratum (AS) 
base station has been performed.  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching wherein the information on the condition for the conditional handover comprises at least one of ID information of the at least one candidate target base station, measurement ID information, delta information to which a measurement configuration based on the measurement ID information is to be applied, or access stratum (AS) configuration information to be used if handover to the at least one candidate target base station has been performed, as taught by Kuru, and combine with Larsson and Hu in order to inform the serving base station the handover destination.  

7.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Larsson et al. (US PGPub 2010/0330999 A1) in view of Hu et al. (US PGPub 2017/0086107 A1), as applied to claims 5 and 13 above, and further in view of Mochizuki et al. (US PGPub 2015/0036658 A1).

 	Regarding claim 7, Larsson in view of Hu teaches the method as discussed in claim 5.  However, the combination lacks the teaching comprising: transmitting, to the terminal, a third message for releasing the conditional handover configuration.  
	In an analogous art, Mochizuki teaches the method comprising: receiving, from the source base station, a third message for releasing the conditional handover configuration and releasing the conditional handover configuration ([0809]).  

	Regarding claim 14, Larsson in view of Hu teaches the base station of claim 13.  However, the combination lacks the teaching wherein the controller is configured to transmit, to the terminal via the transceiver, a third message for releasing the conditional handover configuration.  
	In an analogous art, Mochizuki teaches the base station wherein the controller is configured to transmit, to the terminal via the transceiver, a third message for releasing the conditional handover configuration ([0809]). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching wherein the controller is configured to transmit, to the terminal via the transceiver, a third message for releasing the conditional handover configuration, as taught by Mochizuki and combine with Larsson and Hu in order to preserve the network resource by releasing the handover configuration.  
 
s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US PGPub 2010/0330999 A1) in view of Hu et al. (US PGPub 2017/0086107 A1), as applied to claims 5 and 13 above, and further in view of Dimou et al. (US PGPub 2014/0045500 A1).

 	Regarding claim 8, Larsson in view of Hu teaches the method as discussed in claim 5.  However, the combination lacks the teaching comprising: transmitting, to the terminal, a fourth message for another handover configuration, the conditional handover configuration is overrode to the another handover configuration.  
	In an analogous art, Dimou teaches the method comprising transmitting, to the terminal, a message for another handover configuration (“mobile terminal comprises a receiver and a trigger selection circuit. The receiver is configured to receive a resource control message from the source base station when a handover performance affecting parameter associated with at least one of the mobile terminal”, [0009]), the conditional handover configuration is overrode to the another handover configuration (“the source base station 100 or the mobile terminal 300 may adjust one or more values (or may default to one or more values) in such a mapping table based on current KPIs to implement handover triggers that better account for the variable network parameters, e.g., the speed of the mobile terminal”, [0036]).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Larsson and Hu and incorporate the teaching of Dimou to disclose transmitting, to the terminal, a fourth message for another handover configuration, the conditional handover configuration is overrode to the 
    	Regarding claim 15, Larsson in view of Hu teaches the base station as discussed in claim 13.  However, the combination lacks the teaching wherein the controller is configured to transmit, to the terminal via the transceiver, a fourth message for another handover configuration, the conditional handover configuration is overrode to the another handover configuration. 
	In an analogous art, Dimou teaches the wherein the controller is configured to transmit, to the terminal via the transceiver, a fourth message for another handover configuration (“mobile terminal comprises a receiver and a trigger selection circuit. The receiver is configured to receive a resource control message from the source base station when a handover performance affecting parameter associated with at least one of the mobile terminal”, [0009]), the conditional handover configuration is overrode to the another handover configuration (“the source base station 100 or the mobile terminal 300 may adjust one or more values (or may default to one or more values) in such a mapping table based on current KPIs to implement handover triggers that better account for the variable network parameters, e.g., the speed of the mobile terminal”, [0036]).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Larsson and Hu and incorporate the teaching of Dimou to disclose wherein the controller is configured to transmit, to the terminal via the transceiver, a fourth message for another handover configuration, the 
Response to Arguments
9.	Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.
Conclusion
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIANG ZHANG whose telephone number is (571)270-7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.
            If attempts to reach the examiner by telephone are unsuccessful, the 

examiner’s supervisor, Rafael-Perez Gutierrez, can be reached on (571)272-7915. The 

fax phone number for the organization where this application or proceeding is 

assigned is 571-273-8300.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            

Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642